Citation Nr: 0801538	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-35 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1948 to 
July 1970.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied service connection.  

In his October 2005 substantive appeal, the veteran requested 
a personal hearing at the RO before a Veterans Law Judge.  In 
November 2006, however, the veteran withdrew his requested 
for a personal hearing due to his diminished health.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The veteran's claim for entitlement to service connection for 
PTSD was denied in November 2004 and the veteran filed a 
notice of disagreement.  The statement of the case (SOC) in 
this appeal was issued and sent to the veteran in August 
2005.  In discussing the reasons for denial of the veteran's 
claim, the SOC noted that the reports diagnosing PTSD did not 
provide a discussion of the specific stressors on which the 
diagnosis was based.  Moreover, in April 2004 and July 2004, 
the RO had sent the veteran letters asking the veteran to 
submit additional evidence concerning his claimed inservice 
stressors, but as of the date of the August 2005 SOC, the 
veteran had not replied to those requests.  

In October 2005, the veteran submitted a substantive appeal.  
With that document, he included his own statement and that of 
his wife, describing various stressful events during the 
veteran's time of active duty service.  In addition, in 
April 2006, the veteran submitted medical records from a 
physician and home health care nurse.  In July 2006, the 
veteran's representative in Congress forwarded to VA an 
additional statement about stressful events in the veteran's 
life.  The appeal was certified to the Board in 
December 2006.  

If the RO receives additional pertinent evidence after a 
statement of the case has been issued and before the appeal 
is certified to the Board and the appellate record is 
transferred to the Board, the RO will furnish the appellant 
and his representative with a supplemental statement of the 
case (SSOC).  38 C.F.R. § 19.31(b)(1) (2007).  
Thus, a remand is necessary so the RO/AMC can review the 
additional evidence submitted since the SOC was issued and 
issue an SSOC.  

In addition, in her October 2005 statement, the veteran's 
wife pointed out that the veteran has additional medical 
records to support his claim from the Carl Vinson VA Medical 
Center in Dublin, Georgia, as well as treatment records from 
Doctor Turfler.  Although VA has a duty to assist a claimant 
in obtaining evidence to substantiate his claim (see 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159), nothing in 
the claims folder indicates that the RO requested the VA 
treatment records.  VA medical treatment records are deemed 
to be within the control of VA and should have been included 
in the record, as they may be determinative of the claim.  
Therefore a remand is necessary for the purpose of obtaining 
such records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
And the RO/AMC must make arrangements to obtain the veteran's 
treatment records from Dr. Turfler.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the 
veteran's treatment records for PTSD from 
Dr. Turfler.       

2.  Make arrangements to obtain the 
veteran's treatment records for PTSD from 
the Carl Vinson VA Medical Center in 
Dublin, Georgia.  Associate any additional 
evidence with the claims folder.  

3.  Finally, readjudicate the claim on 
appeal, with consideration of any 
additional information obtained since the 
issuance of the statement of the case in 
August 2005.  If the claim remains denied, 
provide the veteran and his representative 
with a supplemental statement of the case.  
Allow an appropriate period for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


